Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Berrier on 08/12/2021.
The application has been amended as follows: 
In the claims:
	
Claim 1
1.	(Currently Amended) A system for automatically generating a summary content item corresponding to a selected first content item, the system comprising:
a processor;
a data repository communicatively coupled to the processor and configured to store one or more content items; and
a non-transitory computer-readable medium which stores instructions which are executable by the processor to cause the processor to implement:
a digital page editor configured to enable a user to edit a digital page;
a component browser configured to enable the user to view the one or more content items stored in the data repository and to select a first one of the content items stored in the data repository;
wherein the component browser is coupled to a component properties module, implemented by the processor, that retrieves and displays textual metadata of 
wherein the component properties module is configured to access an API of a text mining engine and provide the textual metadata and any explicit textual content of the selected first content item to the text mining engine via the API ;
wherein a summary generated by the text mining engine based on the textual metadata and explicit textual content of the selected first content item is provided via the API of the text mining engine to the digital page editor as a content item which is independent of the selected first content item;
wherein the digital page editor is configured to enable the user to add the summary content item to the digital page that is being edited and to enable the user to edit the summary content item.

Claim 2
2.	(Canceled) 

Claim 9
9.	(Currently Amended) A system for automatically generating a summary content item corresponding to a selected first content item, the system comprising:
one or more processors and computer readable media implementing: 
a data repository, wherein the data repository stores one or more content items;
a digital page editor coupled to the data repository and configured to edit a digital page that contains one or more of the content items stored in the data repository;
a component browser coupled to the digital page editor;
a component properties module that is coupled to the component browser and is configured to enable viewing of the one or more content items stored in the data repository and to enable selection of a first content item of the one or more content items stored in the data repository, wherein the component properties module retrieves and displays textual metadata of the selected first content item, including one or more properties of the selected first content item; and
a text mining engine which is coupled to the component browser and the digital page editor, wherein the component properties module is configured to provide information corresponding to the selected first content item to an API of [[a]] the text mining engine selected first content item;
wherein the text mining engine is configured to, in response to receiving the provided information from the component browser, generate a summary of the selected first content item based on the textual metadata and textual content of the selected first content item and provide the generated summary via the API of the text mining engine to the digital page editor as a summary content item which is independent of the selected first content item; and
wherein the digital page editor is configured to enable a user to edit the summary content item.


Claim 11
11.	(Canceled) 

Claim 13
13.	(Currently Amended) The system of claim 9, wherein the data repository is configured to store the textual metadata associated with each of the one or more content items and the summary content item.

Claim 16
16.	(Currently Amended) The system of claim 9, further comprising a web content management server coupled to the component browser and the data repository, wherein the component browser is configured to access the web content management server to retrieve information corresponding to the one or more content items stored in the data repository and to display the retrieved information to the [[a]] user in a window displayed in the digital page editor.

Claim 17
17.	(Currently Amended) The system of claim 1, further comprising a content tagging module implemented by the processor, the content tagging module configured to, for at least one of the content items, identify one or more corresponding keywords or summaries related to the at least one of the content items, present the identified keywords or summaries to the user, receive a user selection of one or more of the identified keywords or summaries, tag the at least one of the content items with the selected keywords or summaries, and store the selected keywords or summaries as tags with the textual metadata of the at least one of the content items.

Claim 19
19.	(Currently Amended) The system of claim 9, further comprising a content tagging module implemented by the one or more processors, the content tagging module configured to, for at least one of the content items, identify one or more corresponding keywords or summaries related to the at least one of the content items, present the identified keywords or summaries to the user, receive a user selection of one or more of the identified keywords or summaries, tag the at least one of the content items with the selected keywords or summaries, and store the selected keywords or summaries as tags with the textual metadata of the at least one of the content items.

Reasons for Allowance
Claims 1, 3-10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, and 9 have been carefully considered.
As to claim 1:
The prior art of record does not disclose or render obvious the limitations “wherein the component browser is coupled to a component properties module, implemented by the processor, that retrieves and displays textual metadata of the selected first content item, including one or more properties of the selected first content item;
wherein the component properties module is configured to access an API of a text mining engine and provide the textual metadata and any explicit textual content of the selected first content item to the text mining engine via the API ;
wherein a summary generated by the text mining engine based on the textual metadata and explicit textual content of the selected first content item is provided via the API of the text mining engine to the digital page editor as a content item which is independent of the selected first content item;
wherein the digital page editor is configured to enable the user to add the summary content item to the digital page that is being edited and to enable the user to edit the summary content item” in the specific combinations as recited in claim 1.
As to claim 9:
The prior art of record does not disclose or render obvious the limitations “wherein the component properties module retrieves and displays textual metadata of the selected first content item, including one or more properties of the selected first content item; and
a text mining engine which is coupled to the component browser and the digital page editor, wherein the component properties module is configured to provide information corresponding to the selected first content item to an API of the text mining engine, the provided information including textual metadata of the selected first content item and textual content of the selected first content item;
wherein the text mining engine is configured to, in response to receiving the provided information from the component browser, generate a summary of the selected first content item based on the textual metadata and textual content of the selected first content item and provide the generated summary via the API of the text mining engine to the digital page editor as a summary content item which is independent of the selected first content item; and
wherein the digital page editor is configured to enable a user to edit the summary content item” in the specific combinations as recited in claim 9.
Claims 3-8, 10, and 12-20 depend on one of independent claims 1, and 9, and are therefore allowable for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERTO BORJA/Primary Examiner, Art Unit 2173